DETAILED ACTION
	This final Office action is in response to the amendment filed December 13, 2022 by which claims 21, 22, 29, 31, 37, and 39 were amended and claims 23, 32, and 33 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “outwardly” as in line 10 of claim 21. See Section 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that claims 24-20 are also rejected since they depend directly or indirectly from rejected independent claim 21, even though they do not separately contain any Section 112 rejections.
In claim 21, the limitation “to bias the first portion outwardly” (see line 10) renders the claim indefinite, since the structural orientation is unclear.  In particular, it is noted that the term “outwardly” is not used in the original disclosure, and thus, it is unclear what direction is being referenced, thereby making the metes and bounds of the claim unclear. 
Claim 22 is rendered indefinite since it appears that this claim fails to further limit claim 21, since what is recited in claim 22 appears to be present in claim 21.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 24-30; 31 and 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0206713 (Hardy ‘713).
With respect to claim 21, Hardy ‘713 discloses a merchandising system (see Figures 86A-86L) comprising a rail (580 - see Figure 86L) including a base (below numeral 586 in Figure 86L), a first wall (see detailed view - Figure 86F) extending from the base and having a first engagement surface (at 766, 768), and a second wall (at numeral 584 - see Figure 86L) extending from the base and including a second engagement surface (at 585 in Figure 86L) facing the first engagement surface and spaced apart from the first engagement surface by a channel (at 586); and a cooperating (550 - at 554, 556, 720 in Figure 86I) member including a first portion (as at 740, 720 in Figure 86G) including a resilient member (720 - see paragraph [0226]) received within the channel (586) between the first engagement surface (at 766, 768) and the second engagement surface (at 585, as in Figure 87A) and a second portion (from numeral 560 to the right in Figure 87A) extending an opposite direction (from numeral 560 to the right in Figure 87A) than the first portion (from numeral 560 to the left in Figure 87A) from the second wall (584)  of the rail, the resilient member (720) operable to bias the first portion (from numeral 560 to the left in Figure 87A) outwardly to selectively engage each of the first engagement surface (at 766, 768) and the second engagement surface (585); with respect to claim 22, wherein the resilient member (720) is operable to bias the first portion (from numeral 560 to the left in Figure 87A) into engagement with the first engagement surface and the second engagement surface; with respect to claim 24, wherein the first wall (see detailed view - Figure 86F) includes a flange (as at 756 - see Figure 87A) spaced apart from the base and extending towards the second wall (584); with respect to claim 25, wherein the first portion (from numeral 560 to the left in Figure 87A) is received between (see Figure 87C) the flange and the base; with respect to claim 26, wherein the first engagement surface includes a plurality of first teeth (at 766, 768) disposed between (see Figure 86F) the base and the flange (756); with respect to claim 27, wherein the first portion includes an engagement mechanism including a plurality of second teeth (736, 738 - see Figure 86E) resiliently engaged with the plurality of the first teeth 766, 768); with respect to claim 28, wherein the second teeth (736, 738) are received between the flange (756) and the base (below numeral 586 in Figure 86L); with respect to claim 29, wherein the plurality of second teeth (736, 738) are biased into engagement with the plurality of the first teeth (766, 768) by the resilient member (720); and with respect to claim 30, wherein the cooperating member (550) includes a groove (560) configured to receive the second wall (584) of the rail (580).
With respect to claim 31, Hardy ‘713 discloses the merchandising system comprising the rail including the base, the first wall extending from the base and having a first engagement surface, and the second wall extending from the base and including the second engagement surface facing the first engagement surface and spaced apart from the first engagement surface by the channel, as advanced above, with respect to claim 21; and the cooperating member including an engagement mechanism having a resilient member (720 - see paragraph [0226]) received within            the channel (586) and configured to apply a first biasing force to the first engagement surface in the first direction anda counter biasing force to the second engagement surface in a second direction facing away from     the first direction, as advanced above with respect to claim 21, and a second portion extending from the second wall of the rail, as advanced above the first portion including the resilient member being operable between a first configuration to restrict movement (see Figure 87C) of the cooperating member (550) along the rail (580) and a second configuration (see Figure 87B) to permit movement of the cooperating member along the rail; with respect to claim 34, wherein the first wall includes the flange spaced apart from the base and extending towards the second wall, as advanced above with respect to claim 24; with respect to claim 35, wherein the first portion is received between the flange and the base, as advanced above with respect to claim 25; with respect to claim 36, wherein the first engagement surface includes a plurality of first teeth disposed between the base and the flange, as advanced above with respect to claim 26; with respect to claim 37, wherein  the engagement mechanism includes a plurality of second teeth resiliently engaged with the plurality of the first teeth, as advanced above with respect to claim 27; with respect to claim 38, wherein the second teeth are received between the flange and the base, as advanced above with respect to claim 28; with respect to claim 39, wherein the plurality of second teeth are biased into engagement with the plurality of the first teeth by the resilient member, as advanced above with respect to claim 29; and with respect to claim 40, wherein the cooperating member includes a groove configured to receive the second wall of the rail, as advanced above with respect to claim 30.
Claims 21, 22, 30; 31 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076).
With respect to claim 21, Rataiczak, III et al. ‘076 disclose a merchandising system comprising a rail (210) including a base (at 222 - see Figure 10), a first wall (at 218 - se Figure 13) extending from the base and having a first engagement surface (the vertically extending surface thereof at numeral 218 in Figure 13), and a second wall (230) extending from the base (222) and including a second engagement surface (along the surface at numeral 230 in Figure 13) facing the first engagement surface and spaced apart from the first engagement surface by a channel (see Figure 13); and a cooperating member (240) including a first portion (see Figure 13 - from 278 to 272) including a resilient member (272 - see column 9, lines 33-46, i.e., “inherent resiliency of 240”) received within the channel between (where 272 engages 218 and 278 engages 230) the first engagement surface (the vertically extending surface thereof at numeral 218 in Figure 13) and the second engagement surface (along the surface at numeral 230 in Figure 13) and a second portion (the portion of 240 extending from numeral 230 to the left in Figure 13) extending an opposite direction (to the left) than the first portion (the portion of 240 which extends from numeral 230 to the right in Figure 13) from the second wall (230) of the rail (210), the resilient member (272) operable to bias (272 - see column 9, lines 33-46, i.e., “inherent resiliency of 240”) the first portion (278 to 272) outwardly to selectively engage each of the first engagement surface (the vertically extending surface thereof at numeral 218 in Figure 13) and the second engagement surface (along the surface at numeral 230 in Figure 13); with respect to claim 22, wherein the resilient member (272) is operable to bias the first portion into engagement with (272 - see column 9, lines 33-46, i.e., “inherent resiliency of 240”) the first engagement surface and the second engagement surface; and with respect to claim 30, wherein the cooperating member (240) includes a groove (unnumbered - above 278, where 278 contacts 230 in Figure 13) configured to receive the second wall (230) of the rail (210).
With respect to claim 31, Rataiczak, III et al. ‘076 disclose the merchandising system comprising a rail including a base, a first wall extending from the base and having a first engagement surface, and a second wall extending from the base and including a second engagement surface facing the first engagement surface and spaced apart from the first engagement surface by a channel, as advanced above with respect to claim 21; and the cooperating member including the engagement mechanism having the resilient member (272) received within the channel and configured to apply a first biasing force to the first engagement surface (the vertically extending surface thereof at numeral 218 in Figure 13) in a first direction  (to the right in Figure 13) and a counter biasing force (272 - see column 9, lines 33-46, i.e., “inherent resiliency of 240”) to the second engagement surface (along the surface at numeral 230 in Figure 13) in a second direction (to the left in Figure 13) facing away from the first direction and a second portion extending from the second wall of the rail, the first portion including the resilient member (272) being operable between a first configuration to restrict movement (as in Figure 13, when 230 engages 278 and 282 is engaged) of the cooperating member along the rail and a second configuration (i.e., when the noted elements are not engaged together) to permit movement of the cooperating member along the rail; and with respect to claim 40, wherein the cooperating member includes a groove configured to receive the second wall of the rail, as advanced above with respect to claim 30.

Response to Arguments
Applicant’s summation (see 1st full paragraph on page 6 of the “Remarks”) of the Interview is hereby noted.
Applicant’s arguments (see page 9 of the “Remarks”) with respect to the claims, and U.S. Patent No. 8,746,468, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment reciting “including a resilient member received within the channel” as in claims 21 and 31 (see line 6-7). It is noted that this limitation was previously present in (now canceled) claims 23 and 33, and U.S. Patent No. 8,746,468 did not previously meet this limitation.
With respect to U.S. Patent No. 8,177,076 and Applicant’s arguments (see page 9 of “Remarks”) that “Figure 13 of Rataiczak relates to a configuration where the lip (272) is intentionally disposed above the second groove 222”, it is noted that this argument is considered to be more limiting than what is actually being claimed. In particular, this argument is relating the resilient member (272) to the base (numeral 222), where the claim relates the resilient member to the first and second engagement surfaces (as at 218 and 230 in Figure 13) and the resilient member (272) is still “within the channel” as claimed. Thus, this argument is considered moot. It is noted that U.S. Patent No. 8,177,076 is still considered to read on claims 21, 22, 30, 31, and 40 as advanced above, and these claims have been (newly) rejected based on the amendment filed December 13, 2022.

 Conclusion
So as to not present undue multiplicity, U.S. Patent Application Publication No. 2016/0088935 is hereby noted as being applicable, under Section 102(a)(2), to claims 21, 24, 25, 30, 31, 34, 35, and 40, where the resilient member is element 164 in Figure 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 18, 2022